Citation Nr: 0520966	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine with elements of sciatica, assigned a 40 
percent rating prior to July 28, 2004.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, assigned a 40 percent rating, with separate 
ratings for sciatica with weakness of the right and left 
lower extremities, evaluated as 20 percent disabling for each 
extremity, beginning July 28, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and stepdaughter-in-law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1940 to 
September 1945, from March 1946 to September 1947, and from 
August 1948 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which denied the veteran's claim for an 
increased rating for his service-connected lumbar spine 
disability.  In March 2003, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  In June 2004, the Board remanded the case for 
additional development.  

In a March 2005 rating decision, the RO granted separate 20 
percent ratings for sciatica with weakness of the right and 
left lower extremities, effective July 28, 2004.


FINDINGS OF FACT

1.  Prior to July 28, 2004, osteoarthritis of the lumbar 
spine with elements of sciatica was manifested by moderate 
limitation of motion, with flexion to 60 degrees, and 
combined range of motion to 190 degrees.

2.  Beginning July 28, 2004, osteoarthritis of the lumbar 
spine is manifested by limitation of motion, unsteady gait, 
and reversed lumbar lordosis.

3.  Sciatica of the right lower extremity is manifested by 
weakness with mild sciatic neuropathy.  

4.  Sciatica of the left lower extremity is manifested by 
weakness with mild sciatic neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis of the lumbar spine with elements of 
sciatica were not met prior to July 28, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292-5293 (2002 and 2003), 5235-43 (2004), 
38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2004).  

2.  Beginning July 28, 2004, the criteria for an evaluation 
in excess of 40 percent for osteoarthritis of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 
(2004).  

3.  Beginning July 28, 2004, the criteria for an evaluation 
in excess of 20 percent for sciatic neuropathy and weakness 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2004).   

4.  Beginning July 28, 2004, the criteria for an evaluation 
in excess of 20 percent for sciatic neuropathy and weakness 
of the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for osteoarthritis of the lumbar spine was 
granted by an October 1962 rating decision, and a 10 percent 
rating assigned effective in July 1962.  In a September 1977 
rating decision, the evaluation was increased to 20 percent.  
In  July 2000 rating decision, the veteran's disability was 
recharacterized as osteoarthritis of the lumbar spine with 
elements of sciatica, and a 40 percent rating was assigned, 
effective in November 1999.  

In November 2001, the veteran filed a claim for an increased 
rating.  During the course of the ensuing appeal, in a rating 
decision dated in March 2005, the veteran was assigned 
separate ratings for sciatica with weakness of the lower 
extremities, with each extremity evaluated 20 percent 
disabling, effective July 28, 2004, the date of a VA 
examination.  Thus, the Board must consider whether a rating 
in excess of 40 percent is warranted for the period prior to 
July 28, 2004, and whether ratings in excess of 40 percent 
for the low back, with separate 20 percent ratings for each 
of the lower extremities (for a combined evaluation of 60 
percent) are warranted as of July 28, 2004.  

Rating criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000; 65 
Fed. Reg. 33422(2000).  

The criteria pertaining to the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002 (67 
Fed. Reg. 54345-54349 (2002)), followed by a revision of the 
entire section of the rating schedule pertaining to 
disabilities of the spine effective September 26, 2003.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The 2003 revisions did 
not result in any substantive changes from the 2002 revisions 
for the evaluation of intervertebral disc syndrome

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 20 
percent when moderate and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5292.  For lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  Severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.   

Under the old criteria, in effect prior to September 23, 
2002, moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The revised regulations include a general rating formula for 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Codes 5235-5243 (2004).  As pertinent to the 
thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height, warrants a 10 percent 
rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

The new criteria for rating back disabilities also provide 
that any associated objective neurologic abnormalities ae to 
be evaluated separately under an appropriate diagnostic code.  
Id., Note (1).  The separate 20 percent evaluations for 
sciatica of the lower extremities were assigned pursuant to 
this provision.  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2004).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

Under the new criteria, effective September 26, 2003, 
intervertebral disc syndrome is rated based on the general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

Prior to July 28, 2004

As indicated above, prior to July 28, 2004, the veteran was 
in receipt of a 40 percent rating for his service-connected 
low back disability, and he does not have ankylosis.  Thus, 
in order for a higher rating under the old criteria, the 
veteran's symptoms must more closely approximate pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286-5295 (2002).  

Although a VA examination finding of March 2000, noted an 
absent ankle jerk on the right, which was pointed to by the 
veteran's representative as indicative of footdrop, that 
examination also disclosed no weakness of plantar flexion or 
dorsiflexion of the ankle.  The veteran appeared to have some 
diminished sensation of the L-5 dermatome on the left and of 
the S1 dermatome on the right, and positive straight leg 
raising at 70 degrees.  These symptoms, however, cannot be 
considered to more closely approximate pronounced 
intervertebral disc syndrome.  Moreover, on the more recent 
April 2002 VA examination, it was specifically noted that he 
had no neurological abnormalities.  

Moreover, prior to July 28, 2004, the veteran's disability 
was evaluated pursuant to the old criteria which included 
"elements of sciatica," and a separate rating for 
disability of the sciatic nerve is not warranted as that 
disability was contemplated by the criteria in effect at the 
time.  See 38 C.F.R. § 4.14.  

Under the new criteria, prior to the July 2004 examination, 
the veteran's lumbar spine disability did not warrant an 
evaluation in excess of 40 percent.  The limitation of motion 
and other symptoms in the spine were reflective of, at most, 
a 20 percent rating.  In this regard, the forward flexion in 
April 2002 was to 60 degrees, and the combined range of 
motion was 190 degrees.  The April 2002 examination report 
noted that there were no neurological abnormalities, but even 
with the manifestations of some diminished sensation, shown 
on the March 2000 examination, assumed to be present, such 
would reflect, at most, a 10 percent rating for each 
extremity.  See 38 C.F.R. § 4.124, Code 8520.  Thus, the 
combined rating of 20 percent for limitation of motion and 10 
percent for each extremity's neurological impairment would 
not have exceeded 40 percent, under the new criteria.  See 
38 C.F.R. § 4.25.

Further, the veteran has not been diagnosed with 
intervertebral disc syndrome, and, in any event, 
incapacitating episodes, totalling six weeks or more during 
the preceding 12 months as defined in the rating schedule 
(set forth above), have not been shown.  In this regard, the 
veteran testified at his hearing that he had not seen a 
doctor for his back condition for over six months, and that 
his doctor had indicated that nothing could be done for his 
back.  

In sum, prior to July 28, 2004, the veteran's low back 
disability was not manifested by symptoms exceeding a 40 
percent rating, under either the new or old criteria.  Thus, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Beginning July 28, 2004

The VA examination on July 28, 2004, showed symptoms which 
had not been previously demonstrated.  In particular, this 
examination was the first time symptoms warranting a 40 
percent rating under the general formula for rating 
disabilities of the spine were shown.  Specifically, his gait 
was noted to be unsteady, unlike previous examinations.  He 
had weakness, with strength of 3/5, in the lower extremities, 
not previously shown, as well as loss of lumbar lordosis.  
Thus, the July 28, 2004 VA examination marks the first 
specific evidence of an increase in disability.  

As of that date, the veteran was assigned a 40 percent rating 
for his spine symptoms alone, and separate 20 percent ratings 
for sciatic neuropathy with weakness of the right and left 
lower extremities.  His combined evaluation for disability 
resulting from his back condition is 60 percent.  See 
38 C.F.R. § 4.25.  

In addressing whether a higher rating is warranted, the 40 
percent rating for the back itself is the highest provided 
for the general formula for rating the spine, in the absence 
of ankylosis.  Further, 60 percent is the maximum rating 
provided for intervertebral disc syndrome based on 
incapacitating symptoms.  The evidence does not show that the 
veteran has a frequency of incapacitating episodes that would 
warrant a 60 percent rating.  Thus, a higher rating for the 
veteran's back disability may only be granted if the 
veteran's sciatic nerve disability of the lower extremities 
warrants a higher rating.  

The July 2004 VA examination showed that the veteran had 
"extreme weakness" in the lower extremities, with strength 
3/5 of normal.  Nevertheless, an electromyogram in August 
2004 only disclosed mild L5-S1 radiculopathy and peripheral 
neuropathy.  Further, the VA examination in July 2004 
disclosed normal deep tendon reflexes and sensory 
examination.  Although the veteran had subjective complaints 
of "flopping" or "catching" of the foot reported at his 
hearing, a foot drop has not been clinically demonstrated.  
Thus, the lower extremity symptoms, taken as a whole, do not 
reflect more than moderate incomplete paralysis, as 
contemplated by the 20 percent rating currently in effect.  
Symptoms more closely approximating moderately severe 
incomplete paralysis of the sciatic nerve have not been 
shown.  The veteran showed weakness, with strength 3/5, on 
examination and subjective complaints of catching of his 
foot.  A greater level of symptomatology would be needed to 
warrant a higher rating.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz, supra; Gilbert, supra.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must:  (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

A supplemental statement of the case provided in March 2005 
included the text of 38 C.F.R. § 3.159.  A July 2004 letter 
informed the veteran of the evidence necessary to 
substantiate his increased rating claim, and of his and VA's 
respective obligations to obtain specified different types of 
evidence.  He was also notified of the evidence obtained so 
far, and of the evidence still required to substantiate his 
claim.  Although this information was sent to the veteran 
after the 2002 rating decision on appeal, the veteran has had 
proper notice since then, and there is no indication of any 
resulting prejudice to the veteran.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Examinations have been provided and all 
potentially relevant evidence identified by the veteran has 
been obtained.  There is no reasonable possibility that any 
additional assistance would aid in substantiating the claim. 

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met and that 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error because of the thorough and informative 
notices provided to the veteran during the course of the 
development and adjudication of his claim.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield, supra; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



ORDER

An evaluation in excess of 40 percent for osteoarthritis of 
the lumbar spine with elements of sciatica, prior to July 28, 
2004, is denied.

An evaluation in excess of 40 percent for osteoarthritis of 
the lumbar spine, beginning July 28, 2004, is denied.  

A rating in excess of 20 percent for sciatica and weakness of 
the right lower extremity is denied.  

A rating in excess of 20 percent for sciatica and weakness of 
the left lower extremity is denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


